REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The terminal disclaimer filed on 25 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 10,857,168 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The terminal disclaimer has overcome the double patenting rejection made over the claims of U. S. Patent No. 10,857,168 B2 of the office action mailed 03/02/22.  Consequently, the said rejection is withdrawn. 
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1-15 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The presently claimed invention is directed to a method comprising: selecting a non-infant human having an impaired gut barrier function and carrying an FUT2 mutation associated with an FUT2 non-secretor status; selecting an effective amount of one or more neutral human milk oligosaccharides (“HMOs”) selected from 2’-fucosyllactose (2'-FL), difucosyllactose (DFL), 3-fucosyllactose (3-FL), lacto-N-fucopentaose I (LNFP-I), lacto-N-neotetraose (LNnT), lacto-N-tetraose (LNT), and mixtures thereof, the selected amount effective to increase a relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of the non-infant human; and increasing the relative abundance of Bifidobacterium adolescentis in the gastrointestinal microbiota of the non-infant human and improving the gut barrier function of the non-infant human by administering the effective amount of the selected HMOS to the non-infant human. This method of the instant invention is not taught or suggested in the prior art and is not obvious over the prior art.  It should be noted that Applicant’s claimed method treats a specific
patient population that is non-infant humans having an impaired gut barrier function and carrying an FUT2 mutation associated with an FUT2 non-secretor status and requires the administration of specific recited HMOs which is not taught or suggested in the prior art, nor obvious over the prior art.
Furthermore, and as example, the prior art discloses studies of obesity and type 1 and type 2 diabetes in breastfed infants, in which Bifidobacterium species such as B. longum subsp. infantis, and infant-associated strains of B. breve and B. bifidum are known to dominate, but does not teach or suggest, nor make obvious, a treatment for non-infant humans carrying the FUT2 mutation comprising increasing the relative abundance of Bifidobacterium adolescentis 
in the microbiota in the gastro-intestinal tract of the non-infant human carrying the FUT2 mutation and improving in the non-infant human carrying the FUT2 mutation, a condition associated with the increased risk of developing obesity, type 2 diabetes, or both, comprising the administration of the specific human milk oligosaccharide(s) used in Applicant’s claimed method.  Also, based on the prior art, one of ordinary skill in the art would not have expected that administering the specific HMOs used in Applicant’s method that failed in vitro to promote the growth of Bifidobacterium adolescentis, to increase the relative abundance of Bifidobacterium adolescentis in the gut microbiota of an adult patient, let alone treat a condition associated with the increased risk of developing obesity, type 2 diabetes, or both in a non-infant human, especially since B. adolescentis was not known to metabolize HMOs (e.g., utilize HMOs as a substrate for growth). Also, the prior art does not teach or suggest, nor make obvious, a treatment for non-infant humans carrying the FUT2 mutation comprising increasing the relative growth of Bifidobacterium adolescentis in the gastrointestinal microbiota of the non-infant human and improving gut barrier function by administering the recited HMOs to the said non-infant human.
Also, the increase in the relative abundance of Bifidobacterium adolescentis as claimed in Applicant’s method is unexpected with respect to the teachings disclosed in the prior art such as in an in vivo study in the prior art (Haarman et al., (Appl. Environ. Microbiol. 2005:71(5) pp. 2318-24), which show that in infants consuming HMOs in concentrations typically found in human breast milk, the abundance of B. adolescentis significantly decreases. In addition, based on the prior art, one of ordinary skill in the art would not have expected that administering the specific HMOs used in Applicant’s method that failed in vitro (as presented or described by Applicant) to promote the growth of Bifidobacterium adolescentis, to increase the relative abundance of Bifidobacterium adolescentis in the gut microbiota of an adult patient, especially since B. adolescentis was not known to metabolize HMOs (e.g., utilize HMOs as a substrate for growth). Also, it was unexpected and surprising that B. adolescentis would grow in non-infants treated with HMOs.
In addition, there is no suggestion or motivation in prior art references, to modify any references or combine the teachings of any references to arrive at Applicant’s claimed method.  That is, the method of the instant invention is not taught or suggested in the prior art nor is obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623